Citation Nr: 1741727	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  17-17 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or by reason of being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from October 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision of the Department of Veterans Affairs (VA) Evidence Intake Center in Newnan, Georgia, which denied entitlement to special monthly compensation based on the need for regular aid and attendance or by reason of being housebound.  The matter has otherwise been adjudicated through the Regional Office (RO) in Phoenix, Arizona.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities have not been shown to render him bedridden, confined to his immediate premises, or unable to care for his daily needs without requiring the regular aid and attendance of another person.


CONCLUSION OF LAW

The criteria for an award of SMC based on housebound status or the need for regular aid and attendance of another person are not met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

SMC is payable to a veteran who, as a result of service-connected disabilities, is so helpless as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b)(3) (2016).  A veteran will be considered in need of regular aid and attendance if he or she is: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c) (2016).

Factual need for aid and attendance is based on the following criteria: the inability of the veteran to dress or undress himself or herself, or to keep himself or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); the inability of a veteran to feed himself or herself through the loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2016).

It is not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist to establish eligibility for aid and attendance and that such eligibility required at least one of the enumerated factors be present.  The particular personal function which a veteran was unable to perform should be considered in connection with his or her condition as a whole and that it was only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Turco v. Brown, 9 Vet. App. 222 (1996).

Bedridden status will also be a proper basis for the determination of the need for regular aid and attendance.  Bedridden means that condition which, through its essential character, actually requires that the veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a) (2016).

In addition, a veteran may receive housebound-rate special monthly compensation if he or she has a service-connected disability rated as permanent and total (but not including total rating based upon unemployability under 38 C.F.R. § 4.17) and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly pension at the aid and attendance rate.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2016).

A veteran will be determined to be permanently housebound when he or she is substantially confined to the house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his or her lifetime.  38 U.S.C.A. § 1502(c) (West 2014); 38 C.F.R. § 3.351(d)(2) (2016).

This Veteran currently receives VA service-connected disability compensation for shell fragment wounds of the left thigh, left flank, left arm and chest; scars of the left ankle, left foot, and left leg; traumatic right eye glaucoma; posttraumatic stress disorder (PTSD); a history of urethral stricture; post-operative exploratory laparotomy; and diabetes mellitus type 2.  For the period on appeal, he has a combined rating of 80 percent and has been assigned a total disability rating based on individual unemployability.  

Initially, the Board notes that the Veteran does not have a service-connected disability rated as permanent and total with additional service-connected disabilities independently ratable at 60 percent or more to warrant housebound status based solely on his assigned ratings.

Moreover, the competent medical evidence of record does not indicate that the Veteran meets any of the other criteria listed above.  A September 2015 VA examination found that the Veteran was not bedridden and could travel beyond his current domicile.  Indeed, he drove his car, alone, to the examination appointment.  Though he reported experiencing occasional dizziness affecting his ability to ambulate, he could perform all self-care functions.  He drove his own car, shopped, cooked, cleaned, and did his own laundry.  There was no subjective history of urinary frequency, leakage or other symptoms.  Examination showed corrected vision was not 5/200 or worse bilaterally.  There was no evidence of any significant joint or muscle injury.  The examiner concluded that the Veteran was capable of managing his financial affairs and able to do his activities of daily living.  He was fully capable of managing his own household, and did not require the aid and attendance of another person due to service-connected disabilities.

In September 2016, the Veteran submitted a report completed by his VA physician who indicated he was able to feed himself but not prepare his own meals.  He was legally blind in the right eye only.  He did not need assistance with bathing and hygiene and did not require nursing home care or medication management.  He was able to manage his financial affairs.  The treating physician stated that a cane was needed to ambulate one block, but there were no other limitations that would affect self-care or travel beyond the premises of the home.

VA treatment records also dated September 2016 noted that the Veteran resided alone and denied being dependent on others for his daily living needs.  He acknowledged some difficulty with remembering and organizing his medications, but was still able to drive safely and had no restrictions when leaving his home.

When viewed against the above-listed criteria for special monthly compensation, this evidence shows that the Veteran is not bedridden, restricted to his immediate premises, or otherwise in need of the regular aid and attendance of another person.  Therefore, an award of special monthly compensation is not warranted.


ORDER

Entitlement to special monthly compensation based on a need for aid and attendance or on account of being housebound is denied.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


